 



Exhibit 10.1
(SMH Capital Logo) [h47798smhcapital.gif]
527 Madison Avenue
New York, NY 10022
Telephone: (212) 893-1121
Fax: (212) 893-1123
CONFIDENTIAL
June 15, 2007
Mr. Anthony J. Nocella
President & Chief Executive Officer
Franklin Bank Corp.
9800 Richmond Avenue
Suite 680
Houston, TX 77042
Dear Mr. Nocella:
This letter (the “Agreement”) will confirm the engagement of SMH Capital Inc.
(“SMH Capital”), a subsidiary of Sanders Morris Harris Inc., a Texas corporation
(“SMH”), by Franklin Bank Corp., a Delaware corporation (the “Company”), as
financial adviser and exclusive placement agent in connection with the Company’s
proposed direct offering of approximately $25 million of common stock registered
on Form S-3, as amended, (file number 333-141039) (“Shares”) to investors (the
“Offering”).

1.   Scope of SMH Capital’s Services. SMH Capital will be the Company’s
exclusive placement agent in the solicitation of offers for the purchase of all
or part of the Shares from the Company. To that extent, SMH Capital will
distribute Offering Materials (as hereinafter defined) to potential investors,
report the status of the Offering to the Company, and assist in consummating the
Offering, including, but not limited to:

  a.   familiarizing itself to the extent it deems appropriate and feasible with
the business operations, properties, financial condition, and prospects of the
Company,     b.   assisting the Company in preparing Offering Materials for
distribution by SMH Capital to potential investors selected by SMH Capital and
the Company,     c.   screening and contacting prospective investors,     d.  
assisting in negotiations with prospective investors, and     e.   advising and
assisting the Company in structuring and pricing the Offering.

The Offering will be conducted pursuant to the terms and conditions of a
customary placement agency agreement acceptable to SMH Capital, the Company and
their respective counsel. The Company shall retain control of the Offering and
shall have the right to determine (a) whether to close the sale of the
Securities to a specific investor, (b) whether to close or terminate the
Offering, and (c) the content of the Offering Materials. It is understood by
both parties that SMH Capital intends to solicit interest from a limited number
of potential investors and on a “best-

 



--------------------------------------------------------------------------------



 



Franklin Bank Corp.
June 15, 2007
Page 2

    efforts” only basis. SMH Capital will, in its sole discretion, determine the
reasonableness of its efforts and is under no obligation to perform at any level
other than what it deems reasonable.   2.   Fees. In return for SMH Capital’s
services in the placement of the Shares, the Company will pay SMH Capital a
placement agent fee equal to 5.0% of the gross proceeds of any shares placed by
SMH Capital.       Any fee contemplated in the above sentence herein will be
referred to as the “Financing Fees”. Any Financing Fees payable to SMH Capital
will be due at the closing date of the Offering and shall be payable to SMH
Capital by the Company. The Company shall also pay SMH Capital a Financing Fee
if shares of common stock are sold by the Company through a private placement
during the Residual Period to investors contacted by SMH Capital regarding the
Offering.   3.   Expenses. In addition to the foregoing, the Company will, upon
request, reimburse SMH Capital for all reasonable out of pocket costs and
expenses incurred by SMH Capital in performing its obligations under this
Agreement, which costs and expenses shall include, but not be limited to, travel
expenses, expenses incurred in performing due diligence in connection with the
transaction, background investigations, legal expenses (cap of $15,000),
information services fee of $5,000 per transaction, and all other expenses
reasonably incurred by SMH Capital in performing its obligations under this
Agreement; provided, however, that SMH Capital shall obtain the prior approval
of the Company for any single expenditure in excess of $2,500. In seeking
reimbursement for expenses, SMH Capital shall provide to the Company a written
statement or statements detailing expenses for which reimbursement is sought
and, upon request by the Company, shall provide copies of invoices and other
documentation supporting such expenses. Reimbursable expenses shall be payable
by the Company within 10 days of receipt by the Company of such written
statement or, if requested by the Company, copies of supporting documentation.  
4.   Term. The term of this Agreement shall begin on the date hereof and shall
terminate at the close of the Offering. A “Residual Period” shall extend for
thirty (30) days from the date of termination or expiration of this Agreement.
SMH Capital reserves the right to terminate this engagement on 10 days notice in
writing.   5.   Company Information. The Company will furnish SMH Capital such
information concerning the Company as SMH Capital reasonable determines to be
appropriate with respect to the Offering (“Information”). The Company shall
afford SMH Capital and its counsel and representatives full and complete access
to its books and records and will use commercially reasonable efforts to afford
SMH Capital will full and complete cooperation of management to gather the
Information. The Company recognizes and confirms that SMH Capital (a) will use
and rely on the Information in performing the services contemplated by this
Agreement, without independently verifying the accuracy and completeness of the
same, (b) does not assume responsibility for the accuracy or completeness of the
Information, and (c) will not make an appraisal of any assets or liability of
the Company.       The Company hereby represents to SMH Capital that all
solicitation materials prepared by the Company and used in connection with the
Offering (the “Offering Materials”) will not, as of the date of any offer or
sale in connection with the Offering, contain any untrue statement of a material
fact or omit a material fact necessary to make the statements contained therein,
not misleading, in light of the circumstances under which they were made. If at
any time an event occurs as a result of which the Offering Materials, as then
amended or supplemented, would include an untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made when

 



--------------------------------------------------------------------------------



 



Franklin Bank Corp.
June 15, 2007
Page 3

    such Offering Materials are delivered to a prospective purchaser pursuant
hereto, not misleading, the Company will promptly notify SMH Capital to suspend
solicitation of prospective purchasers in connection with the Offering; and if
the Company decides to amend or supplement the Offering Materials, it will
promptly advise SMH Capital by telephone (with confirmation in writing) and will
promptly prepare an amendment or supplement that will correct such statement or
omission.       SMH Capital will not violate, or cause the Company to violate,
any applicable securities laws in connection with the Offering.   6.  
Confidentiality. In connection with this engagement, it is contemplated that SMH
Capital will receive from the Company certain information (including certain
business planning, product, marketing, technical, financial, and other
information and materials) the Company considers confidential. SMH Capital shall
use this confidential information solely for the purpose of providing services
to the Company and will not disclose to any party (other than SMH Capital’s
officers, directors, employees, affiliates, and counsel who have a need to know
such information, herein “Representatives”) any such confidential information,
except with the prior written approval of the Company; provided, however, that
the foregoing restrictions shall not apply to any information that: (a) is
included in the Offering Materials and disclosed pursuant to the distribution of
the Offering Materials as permitted by the Company, (b) the Company consents to
having disclosed in connection with the Offering, (c) is publicly available when
provided or thereafter becomes publicly available other than through disclosure
by SMH Capital or its Representatives, or (d) is required to be disclosed by SMH
Capital by judicial or administrative process in connection with any action,
suit, proceeding, or investigation; and provided, further, however, that SMH
Capital shall give the Company notice of any such requirement immediately upon
the becoming aware of same and shall not disclose such information except only
to the extent required after the maximum time permitted. Information shall be
deemed “publicly available” if it becomes a matter of public knowledge or is
contained in materials available to the public or is obtained by SMH Capital
from any source other than the Company or its representatives, provided that
such source was not to SMH Capital’s actual knowledge subject to a
confidentiality agreement with the Company. SMH Capital will take reasonable
steps to assure that the Offering Materials are not distributed to any persons
not permitted to receive them pursuant to the terms hereof.   7.  
Indemnification. The Company acknowledges that SMH Capital will be acting on
behalf of the Company and will require indemnification by the Company. The
Company further acknowledges that SMH Capital’s indemnification provisions
attached hereto as Exhibit A are incorporated by reference herein or are made a
part hereof for all purposes as though set forth entirely herein.   8.  
Miscellaneous. The Shares will be issued and sold pursuant to the Company’s
shelf registration on Form S-3, as amended, (file number 333-141039).       The
parties agree that their relationship under this Agreement is an advisory
relationship only, and nothing herein shall cause SMH Capital to be partners,
agents or fiduciaries of, or joint venture partners with, the Company or with
each other.       The Company agrees that, following the closing of the
Offering, SMH Capital shall have the right to place advertisements in financial
and other newspapers and journals at its own expense describing its services to
the Company hereunder, provided that SMH Capital will submit a copy of any such
advertisement to the Company for its approval, which approval shall not be
unreasonably withheld or delayed.

 



--------------------------------------------------------------------------------



 



Franklin Bank Corp.
June 15, 2007
Page 4
This Agreement may not be amended or modified except in writing and shall be
governed by, and construed in accordance with the laws of the State of New York.
If this Agreement reflects our mutual understanding, please execute two copies
in the space indicated below and return one to us.
Very truly yours,
SMH Capital, Inc.

/s/ Richard J. Kelly
 
Richard J. Kelly
Managing Director-Financial Services
Accepted and agreed to as of June 19, 2007:
Franklin Bank Corp.

/s/ Anthony J. Nocella
 
Anthony J. Nocella
President & Chief Executive Officer

 



--------------------------------------------------------------------------------



 



Franklin Bank Corp.
June 15, 2007
Page 5
Exhibit A
Indemnification
Franklin Bank Corporation, Inc., a Delaware corporation (the “Company”), agrees
to indemnify and hold harmless SMH Capital, Inc. (“SMH Capital”), a subsidiary
of Sanders Morris Harris Inc., a Texas corporation (“SMH”), together with its
affiliates, directors, officers, agents, employees, SMH Capital within the
meaning of the federal securities laws, and the respective successors, assigns,
heirs, beneficiaries, and legal representatives of each of the foregoing (SMH
Capital and each such entity or person, an “Indemnified Person”), from and
against any and all losses, claims, damages, judgments, and liabilities,
expenses, or costs (and all actions in respect thereof and any legal or other
expenses in giving testimony or furnishing documents in response to a subpoena
or otherwise), including the cost of investigating, preparing for, or defending
any such action or claim, whether or not in connection with litigation in which
an Indemnified Person is a party, as and when incurred, directly or indirectly
caused by, relating to, based upon, or arising out of SMH Capital’s performance
of its engagement by the Company under the letter agreement dated as of June 15,
2007, as it may be amended from time to time (the “Agreement”), or otherwise
arising out of (A) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement (as defined below) (or in
the Registration Statement as amended by any post-effective amendment thereof by
the Company) or arises out of or is based upon any omission or alleged omission
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (B) any untrue statement or alleged untrue
statement of any material fact contained in either the Base Prospectus, the
Prospectus, or any amendment or supplement thereto, or arises out of or is based
upon any omission or alleged omission to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
such indemnity agreement shall not apply to any such loss, claim, damage,
liability, or cost incurred by any Indemnified Person to the extent it is found
in a final judgment by a court of competent jurisdiction (not subject to further
appeal) to have resulted primarily and directly from the gross negligence or
willful misconduct or bad faith of such Indemnified Person. The Company also
agrees that no Indemnified Person shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to the Company for or in connection
with the any advice or services provided by any Indemnified Persons in
connection with the Agreement, the transactions contemplated by the Agreement,
or any Indemnified Persons’ actions or inactions in connection with any such
advice, services, or transactions except for any such liability for losses,
claims, damages, liabilities, or costs found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from such Indemnified Person’s gross negligence or
willful misconduct or bad faith in connection with such advice, actions,
inactions, or services. “Registration Statement” means such registration
statement referred to in the first paragraph of Section 8 of this Agreement,
including exhibits and financial statements and any prospectus supplement
relating to the Shares that is filed with the Securities and Exchange Commission
pursuant to Rule 424(b) under the Securities Act of 1933, as amended, and the
rules promulgated thereunder (the “Securities Act”), and deemed part of such
registration statement pursuant to Rule 430B under the Securities Act; “Base
Prospectus” means the base prospectus contained in the Registration Statement;
and “Prospectus” means the prospectus supplement relating to the Shares fi led
pursuant to Rule 424(b) under the Securities Act in connection with the
transactions contemplated by this Agreement, together with the Base Prospectus.
These Indemnification Provisions shall be in addition to any liability that the
Company may otherwise have to any Indemnified Person and shall extend to the
following: SMH Capital, its affiliated entities, directors, officers, employees,
agents, legal counsel and controlling persons of

 



--------------------------------------------------------------------------------



 




Franklin Bank Corp.
June 15, 2007
Page 6
SMH Capital within the meaning of the federal securities laws, and the
respective successors, assigns, heirs, beneficiaries, and legal representatives
of each of the foregoing indemnified persons or entities. All references to SMH
Capital or Indemnified Persons in these Indemnification Provisions shall be
understood to include any and all of the foregoing indemnified persons or
entities.
If any action, proceeding, or investigation is commenced, as to which an
Indemnified Person proposes to demand such indemnification, it will notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Person to notify the Company will not relieve the Company from its
obligations hereunder except if and only to the extent that the Company’s
defense of such action, proceeding or investigation is actually prejudiced by
the Indemnified Person’s failure so to notify the Company. SMH Capital will have
the right to retain counsel of its own choice to represent it; however, such
firm shall be acceptable to the Company, which acceptance shall not be
unreasonably withheld, and unless the Company assumes SMH Capital’s defense as
provided below, the Company will pay the reasonable fees and expenses of such
counsel, and such counsel shall to the fullest extent consistent with its
professional responsibilities cooperate with the Company and any counsel
designated by it. The Company will be entitled to participate at its own expense
in the defense, or if it so elects, to assume and control the defense of any
action, proceeding, or investigation, but, if the Company elects to assume the
defense, such defense shall be conducted by counsel reasonably acceptable to SMH
Capital. Any Indemnified Person may retain additional counsel of its own choice
to represent it but shall bear the fees and expenses of such counsel unless the
Company shall have specifically authorized the retaining of such counsel. The
Company will not be liable for any settlement of any claim against an
Indemnified Person made without its written consent.
In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company, on the one hand, and any Indemnified Person, on the other
hand, shall contribute to the losses, claims, damages, liabilities, or costs to
which the Indemnified Persons may be subject in accordance with the relative
benefits received by the Company, on the one hand, and SMH Capital, on the other
hand, and also the relative fault of the Company, on the one hand, and SMH
Capital, on the other hand, in connection with the statements, acts or omissions
that resulted in such losses, claims, damages, liabilities, or costs, and the
relevant equitable considerations shall also be considered. No person found
liable for a fraudulent misrepresentation shall be entitled to contribution from
any person who is not also found liable for such misrepresentation.
Notwithstanding the foregoing, SMH Capital shall not be obligated to contribute
any amount hereunder that exceeds the amount of fees received by SMH Capital
pursuant to the Agreement.
Neither termination nor completion of the engagement of SMH Capital or any
Indemnified Person under the Agreement shall affect the provisions of these
Indemnification Provisions, which shall then remain operative and in full force
and effect.
If any provision contained in this Exhibit A is held by a court of competent
jurisdiction or other authority to be invalid, void, unenforceable, or against
its regulatory policy, the remainder of the provisions contained in this
Exhibit A shall remain in full force and effect and shall in no way be affected,
impaired, or invalidated. These Indemnification Provisions may not be amended or
modified in any way, except by subsequent agreement executed in writing.

 



--------------------------------------------------------------------------------



 



Franklin Bank Corp.
June 15, 2007
Page 7
Accepted and agreed to as of June 19, 2007:
Franklin Bank Corp.

/s/ Anthony J. Nocella
 
Anthony J. Nocella
President & Chief Executive Officer

 